Gehl, J.
The wife has remarried and lives with her second husband at Fort Atkinson where they share a house with two other families. She works five days a week from 7 a. m. to 3 :30 p. m. She made no real attempt at the hearing in the court below to establish her moral rehabilitation or an abandonment of the customs or habits which prompted the finding of unfitness made in the trial of the divorce action. She sought rather to establish that the father’s conduct had been such as to require that the children be taken from him.
Her attack was based principally upon her charge of his improper relations with his present housekeeper and offered some testimony in support thereof. The charge was met quite adequately by the testimony of her own father who had lived with her former husband and the children since the parties were divorced, and who testified that he had never seen anything wrong in his son-in-law’s conduct. He testified also that the children had received good treatment. The wife’s sister, who lives about three miles from the husband’s farm and visits with him about once a month, also testified that the children seemed to be happy with him.
We should not disturb the conclusion of the learned trial judge who for a number of years has had rather close contact with these people and familiarity with their affairs and who has been able to observe many things which are impossible of portrayal upon a cold record.
By the Court. — Order affirmed.